Citation Nr: 1442354	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  05-11 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for residuals of right foot surgery.  

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Steven H. Berniker, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and S.P.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Louis, Missouri.  Jurisdiction of the Veteran's claims file was subsequently transferred to the RO in Oakland, California.

The Veteran and S.P. testified before the undersigned Veterans Law Judge sitting at the Oakland RO in October 2010, and a transcript of the hearing has been associated with the claims file.  

In February 2011, the Board issued a decision denying the three claims set forth above and remanding nine additional claims to the AOJ for additional development.  In May 2011, however, the Board vacated the February 2011 Board decision with respect to the above three issues only.  The other nine issues were unaffected and remain in remand status.  Thereafter, in a September 2011 decision, the Board denied entitlement to service connection for the above three issues.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veteran's Benefits Management System (VBMS) systems to ensure review of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board and/or hearing before a VLJ that would correct any potential due process error relating to the duties of the VLJ that conducted the October 2010 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In November 2013, the Veteran submitted a reply indicating that he requested that the Board vacate the prior decision and issue a new decision after a new hearing had been conducted.  The Veteran indicated that he wanted to appear at an in-person hearing at his local RO before a VLJ.  He also acknowledged that selecting the option would significantly delay the issuance of the Board's new decision.  In June 2014, therefore, the Board issued a decision vacating the September 2011 decision.

Given the Veteran's request, a travel board hearing should be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel board hearing at the RO for the issues listed above.  Provide him and his representative reasonable advance notice of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



